Citation Nr: 1046449	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
before March 4, 2009, for a left shoulder reconstruction with 
arthritis.  

2.  Entitlement to service connection for bilateral carpal tunnel 
syndrome, including as secondary to a service-connected 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1985 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in November 2005 and in January 
2008, of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 2009, the Veteran failed to appear for hearing 
before the Board.  

While on appeal in a rating decision dated in March 16, 2009, the 
RO increased the rating for the service-connected left shoulder 
disability to 30 percent effective March 4, 2009.  

In March 2009, the Veteran stated that he agreed with the 
assigned rating of 30 percent, but he continued his appeal for a 
rating higher than 10 percent before March 4, 2009.  The Veteran 
argued that the 30 percent rating should have been retroactive to 
the date of claim.  

The claim of service connection for bilateral carpal tunnel 
syndrome is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.










FINDING OF FACT

Before March 4, 2009, the left shoulder disability was productive 
of painful motion, but the Veteran had at least 160 degrees 
active range of motion.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent before March 4, 2009, for a left shoulder reconstruction 
with arthritis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5201 
(2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in 
August 2005, on the underlying claim of service connection.  
Where, as here, service connection has been granted and the 
initial disability ratings have been assigned, the claim of 
service connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.

Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision rating 
the disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. 
§ 5103(a) and § 3.159(b)(1) is no longer applicable in the claim 
for initial higher ratings, following the initial grant of 
service connection.  Dingess at 473; Dunlap v. Nicholson, 21 Vet. 
App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and VA records.  The Veteran was also afforded a VA 
examination.


As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.





With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

Diagnostic Codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), 
Johnson v. Brown, 9 Vet. App. 7 (1997).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints involved.  When there is arthritis 
with at least some limitation of motion, but to a degree which 
would be noncompensable under a limitation of motion code, a 10 
percent rating will be assigned for each affected major joint or 
group of minor joints.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Normal range of motion of the shoulder is 0 degrees to 180 
degrees on flexion and abduction, 0 degrees to 90 degrees on 
internal rotation, and 0 degrees to 90 degrees on external 
rotation.  38 C.F.R. § 4.71, Plate I.

The Veteran's service-connected left shoulder is the major, or 
dominant, extremity.  







Under Diagnostic Code 5201, a 20 percent rating is assigned for 
limitation of motion at shoulder level on the major or minor 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent 
rating is assigned for limitation of motion to midway between 
side and shoulder level on the major side; and a 40 percent 
rating is assigned for limitation of motion of the arm to 25 
degrees from side on the major side.  Id.

Other potentially applicable rating criteria include Diagnostic 
Codes 5202 and 5203.  Diagnostic Code 5202 provides ratings for 
other impairment of the humerus.  Malunion of the humerus with 
moderate deformity is rated as 20 percent for the major shoulder; 
and malunion of the humerus with marked deformity is rated as 30 
percent for the major shoulder.  Recurrent dislocations of the 
humerus at the scapulohumeral joint, with infrequent episodes, 
and guarding of movement only at the shoulder level, are rated as 
20 percent for the major shoulder; with frequent episodes and 
guarding of all arm movements, are rated as 30 percent for the 
major shoulder.  Fibrous union of the humerus is rated as 50 
percent for the major shoulder.  Nonunion of humerus (false flail 
joint) is rated as 60 percent for the major shoulder.  Loss of 
head of the humerus (flail shoulder) is rated as 80 percent for 
the major shoulder.  38 C.F.R. § 4.71a.  

The maximum rating under Diagnostic Code 5203 is 20 percent, 
which is assigned for impairment of the clavicle or scapula in 
the major or minor arm manifested by dislocation.

Facts & Analysis

Before March 4, 2009, the Veteran had limitation of motion of the 
left shoulder, but not to the extent required for the next higher 
rating, that is, restriction of the arm to shoulder level under 
Diagnostic Code 5201.  





VA records dating from 2005 to March 2009 show range of motion 
within normal limits with normal strength.  X-rays in October 
2005 showed no evidence of acute fracture or dislocation, and 
treatment records dated in 2005 showed full range of motion with 
mild pain with overhead extension and lateral rotation.  In April 
2006, the Veteran complained of left shoulder pain, which was 
worse with activity.  He denied taking any medication except 
occasional aspirin.  An MRI of the left shoulder in July 2006 
revealed supraspinatus tendinosis without evidence of frank tear 
and degenerative glenohumeral and acromioclavicular joint 
disease.  In July 2007, the Veteran reported that he was working, 
full time, in landscaping.  

Active range of motion, abduction and flexion, of the left 
shoulder on physical examination in July, August, and November 
2007, was to 160 degrees, well above shoulder level.  Although 
the Veteran expressed apprehension in using the shoulder 
secondary to feeling that the joint was going to slip out, no 
evidence of dislocation was found on examination.  

Before March 4, 2009, of limitation of motion of the left 
shoulder was above shoulder level.  Accordingly, the criteria for 
a 20 percent under Diagnostic Code 5201 had not met at any time 
prior to March 4, 2009. 

The Board has also considered whether a higher rating is 
warranted under either Diagnostic Code 5202 or 5203.  In the 
absence of evidence of malunion or nonunion of the humerus, or 
dislocation of the scapula, the criteria for rating under either 
Diagnostic Code 5202 or 5203 have not been met.

In addition, the Board has considered whether an increased rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 is warranted, 
but notes that the currently assigned 10 percent rating under 
Diagnostic Code 5003-5010 for symptomatology prior to March 4, 
2009, already includes consideration of the Veteran's 
noncompensable (under Diagnostic Code 5201) painful motion.  




Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

The Board finds that the rating criteria reasonably describe the 
Veteran's left shoulder disability.  In other words, the Veteran 
does not have any symptomatology not already contemplated by the 
assigned rating criteria.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Referral for extraschedular 
consideration is therefore not required under 38 C.F.R. § 
3.321(b)(1). 

ORDER

A rating higher than 10 percent for left shoulder reconstruction 
with arthritis before March 4, 2009, is denied.




REMAND

The Veteran seeks service connection for bilateral carpal tunnel 
syndrome, including as secondary to his service-connected left 
shoulder disability.  

The record shows that the Veteran has a current diagnosis of 
carpal tunnel syndrome.  As the record is insufficient to decide 
the claim on all theories of service connection, further 
development under the duty to assist is needed.  
38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim of 
secondary service connection. 

2.  Afford the Veteran a VA examination to 
determine whether it is more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that bilateral carpal tunnel 
syndrome is caused by or aggravated by the 
service-connected disability. 

In formulating the opinion, the VA 
examiner is asked to consider that the 
term "aggravation" means a permanent 
increase in the underlying disability, 
that is, an irreversible worsening of 
carpal tunnel syndrome beyond the natural 
clinical course and character of the 
condition as contrasted to a temporary 
worsening of symptoms.



If however after a review of the record, an 
opinion on secondary service connection is 
not possible without resort to speculation, 
the examiner is asked to clarify whether 
the opinion cannot be determined because 
there are multiple potential causes and 
that an opinion is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge

The claims file should be made available 
to the examiner for review.

3.  After the requested development is 
completed, adjudicate the claim of service 
connection for bilateral carpal tunnel 
syndrome to include as secondary to the 
service-connected left shoulder 
disability.  If the decision remains 
adverse to the Veteran, then provide him 
and his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran  has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


